DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2020 has been entered.
Allowable Subject Matter
Claims 1-3, 5-12, 14-18 and 21-24 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
       Claim 1 recites, inter alia, when  detecting that a voltage of the battery is 
       Claim 10 recites, inter alia, wherein the control unit is configured to, when detecting that a voltage of the battery is equal to the voltage corresponding to the constant current charging stage, perform constant voltage charging on the battery with the voltage corresponding to the constant current charging stage; and 
	Wherein the control unit is further considered to when detecting that a current the battery is equal to a current corresponding to a next constant current charging stage, control the device to enter the next constant current charging stage. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 21 recites, inter alia, when detecting that a voltage of the battery is equal to the voltage corresponding to the constant current charging stage, performing constant voltage charging on the battery with the voltage corresponding to the constant current charging stage, and when detecting that a current battery is equal to a current corresponding to a next constant current charging stage, controlling the device to enter the next constant current charging stage. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859